                                                                                                                                                               y
Criminal Case Cover Sheet                                                                                                             U.S. District Court
                                                      FILED; REDAQED



Place.ofOffens_e:                      n Under Seal                                                         Judge Assigned:
                                                                                                                                           L061
City:       Haymarket                    Superseding Indictment:                                            Criminal No.            1:19-CR


County: Prince Wflliam County            Same Defendant:                                                     New Defendant:


                                         Magistrate Judge Case No.                                           Arraignment Date:


                                         Search Warrant Case No.                                             R. 20/R.40 From:

Defenda nt[nfprrnatLon:

Defendant Name: Robert Lee Freer, Jr.                           Alias(es):                                   □ Juvenile FBI No.

Address:                Haym arket, VA

Employment:

Birth Date: XX/XX/1983          SSN:     XXX-XX-2567         Sex:     Male             Race:                           Nationality:   US


Place of Birth:                      Height:          Weight:                Hair:                 Eyes:               Scars/Tattoos:


Q interpreter Language/Dialect:                                                      Auto Description:

Location/Status:


Arrest Date:                               [~| Already in Federal Custody as of:                                          in:




n Already In State Custody                 □ On Pretrlal Release               ^ Not In Custody

□ Arrest Warrant Requested                 (~| Fugitive                              Summons Requested

   Arrest Warrant Pending                  □ Detention Sought                  □Bond

Defense Counsel information:


Name:        Maria Jacob                                            □ Court Appointed                Counsel Confiicts:

Address: 1650 King Street, Suite 500, Alexandria, VA 22314          □ Retained

Phone:      703-600-0800                                                Public Defender                                   □ Federal Public Conflicted Out
U.S. Attorney information:

AUSA(s): Whitney D. Russell                                                    Phone: (703) 299-3700                      Bar No.

Complainant Agency - Address & Phone No. or Person & Title:


 Special Agent Tonya S. Griffith, FBI
U.S.C. Citations:        Code/Section                     Offense Charged                                  Countfsl             Capitai/FeJonv/Misd./Pettv


   Setl;            18 U.S.C. § 2252(a)(2 )     Receipt of Child Pornography                   1                                Felony

   Set 2:


   Date:            March 8.2019               AUSA Signature:                                                                   may be continued on reverse
